

SANDY SPRING BANK
EXECUTIVE INCENTIVE RETIREMENT PLAN
(as amended)


Article I
Purpose


The purpose of the Sandy Spring Bank Executive Incentive Retirement Plan is to
assist Sandy Spring Bank (the “Bank”) in retaining and attracting officers of
exceptional ability and to provide supplemental executive retirement benefits in
lieu of benefits previously provided under the Sandy Spring Bank Supplemental
Executive Retirement Agreements entered into with certain executive officers of
the Bank.


Article II
Definitions


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


“Bank” means Sandy Spring Bank, Olney, Maryland.


“Beneficiary” means the person, persons or entity designated by the Participant
to receive benefits payable under the Plan.


“Board of Directors” means the Board of Directors of the Bank.


“Just Cause” shall mean termination because of the Participant’s personal
dishonesty, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, continuing material
failure to perform assigned duties, willful violation of any law, rule or
regulation (other than traffic violations or similar infractions) or a final
cease-and-desist order, or a material breach of any provision of an employment
agreement to which the Bank and the Participant are parties.


“Change in Control” means the earliest of:


(a)           The acquisition by any entity, person or group (other than the
acquisition by a tax-qualified retirement plan sponsored by Sandy Spring
Bancorp, Inc. (“Bancorp”) or the Bank) of beneficial ownership, as that term is
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, of more
than 25% of the outstanding capital stock of Bancorp or the Bank entitled to
vote for the election of directors (“Voting Stock”);


(b)           The commencement by any entity, person, or group (other than
Bancorp or the Bank, a subsidiary of Bancorp or the Bank, or a tax-qualified
retirement plan sponsored by Bancorp or the Bank) of a tender offer or an
exchange offer for more than 20% of the outstanding Voting Stock of Bancorp of
the Bank;


(c)           The effective time of (i) a merger or consolidation of Bancorp or
the Bank with one or more other corporations as a result of which the holders of
the outstanding Voting Stock of Bancorp or the Bank immediately prior to such
merger exercise voting control over less than 80% of the Voting Stock of the
surviving or resulting corporation, or (ii) a transfer of substantially all of
the property of the Bancorp or the Bank other than to an entity of which Bancorp
or the Bank owns at least 80% of the Voting Stock;

 
 

--------------------------------------------------------------------------------

 


(d)           Upon the acquisition by any entity, person, or group of the
control of the election of a majority of the Bank’s or Bancorp’s directors; or


(e)           At such time that, during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of Bancorp
or Bank (the “Continuing Directors”) cease for any reason to constitute at least
two-thirds thereof, provided that any individual whose election or nomination
for election as a member of the Board was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director.


 “Declared Rate” the greater of (i) five (5) percent or (ii) the prime rate as
published in the Wall Street Journal plus two (2) percentage
points.  Notwithstanding anything in this Plan to the contrary, the Declared
Rate shall not exceed ten (10) percent.  The formula used to establish the
Declared Rate may be amended by a resolution of the Board of Directors on a
prospective basis.


“Deferral Bonus” means an award pursuant to Section 3.2 of the Plan.


“Deferred Benefit Account” means the account maintained on the books of the Bank
for each Participant pursuant to Article IV.  A Participant’s Deferred Benefit
Account shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan.  A Participant’s Deferred Benefit Account shall not constitute or be
treated as a trust fund of any kind.


“Designation of Form for Payment” means the agreement filed by a Participant
designating the manner in which the Participant’s Deferred Benefit Account
balance shall be paid to the Participant or his beneficiary.


“Determination Date” means the date on which the amount of a Participant’s
Deferred Benefit Account is determined as provided in Article IV hereof.  The
last day of each Plan Year shall be the Determination Date.


“Disability” means a physical or mental condition which constitutes a disability
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended.


“Participant” means any officer of the Bank who is designated as a Participant
by the Board of Directors.


“Plan Year” means a twelve month period commencing January 1st and ending the
following December 31st.  The first Plan Year shall commence on January 1, 2008
and end on December 31, 2008.


“Separation from Service” means a termination of a Participant’s services
(whether as an employee or as an independent contractor) to the Bank.  Whether a
Separation from Service has occurred shall be determined in accordance with the
requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Bank and the Participant reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Participant would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.

 
2

--------------------------------------------------------------------------------

 


Article III
Participation and Benefits


Section  3.1            Participation.


Participation in the Plan shall be limited to those officers of the Bank
designated as Participants by resolution of the Board of Directors.  The Board
of Directors may, upon designation of an officer as a Participant, establish
such terms and conditions of participation as it deems appropriate, including,
but not limited to, the rate at which Deferral Bonus Awards shall vest with
respect to such Participant.  The initial Participants, and the period over
which Deferred Benefit Accounts of such initial Participants shall vest, are
identified in Appendix A to this Plan.  The Board of Directors may terminate an
officer’s status as a Participant on a prospective basis, provided, however,
that such termination shall not affect a Participant’s previously accrued
benefits.


Section  3.2            Amount of Deferral Bonus.


For every Plan Year, a guaranteed minimum Deferral Bonus equal to 3% of a
Participant’s base salary paid during the Plan Year shall be credited to the
Participant’s Deferred Benefit Account.   For any Plan Year, a Participant’s
increased Deferral Bonus, if any, shall be determined by reference to the
attainment of criteria established by the Board of Directors on an annual
basis.  Such criteria shall relate to the financial performance of the Bank and
shall be subject to adjustment for extraordinary items to the extent deemed
appropriate by the Board of Directors.  For any Plan Year after the initial Plan
Year, the Board of Directors shall, by resolution, establish such criteria not
later than March 31 of such year.  For the initial Plan Year, the criteria and
related awards for the initial Participants are set forth in Appendix B of this
Plan.  A Deferral Bonus may be expressed as a percentage of the Participant’s
cash compensation or as otherwise determined by the Board of Directors.  The
Deferral Bonus shall be credited to a Participant’s Deferred Benefit Account as
of the last day of the Plan Year to which the award relates.


Section  3.3            Accelerated Vesting of Deferral Bonus Awards.


Unless otherwise determined by the Board of Directors at the time an officer is
designated as a Participant, a Participant’s Deferral Bonus Awards shall
automatically vest upon (i) the Participant’s death or Disability or (ii) upon
the occurrence of a Change in Control.


Article IV
Deferred Benefit Account


Section  4.1            Determination of Account.


Each Participant’s Deferred Benefit Account as of each Determination Date shall
consist of the balance of the Participant’s Deferred Benefit Account as of the
immediately preceding Determination Date plus the Participant’s Deferral Bonus,
if any, awarded since the immediately preceding Determination Date.  The
Deferred Benefit Account of each Participant shall be reduced by the amount of
all distributions, if any, made from such Deferred Benefit Account since the
preceding Determination Date.  The Bank shall initially credit the Deferred
Benefit Account of each Participant listed on Appendix A to this Plan with an
amount equal to the “Accrued Benefit” under his Supplemental Executive
Retirement Agreement, as amended, as of December 31, 2007 (as that term is
defined in the Supplemental Executive Retirement Agreement).

 
3

--------------------------------------------------------------------------------

 

Section  4.2            Crediting of Account.


As of each Determination Date, the Participant’s Deferred Benefit Account shall
be increased by the amount of interest earned since the preceding Determination
Date.  Interest shall be based upon the Declared Rate, which shall be adjusted
annually on the first business day of the Plan Year to apply during such Plan
Year.  Interest shall be based upon the average daily balance of the
Participant’s Deferred Benefit Account since the last preceding Determination
Date, but after the Deferred Benefit Account has been adjusted for any
contributions to be credited as of such day.


Section  4.3            Statement of Accounts.


The Bank shall provide each Participant, within 120 days after the close of each
Plan Year, a statement in such form as the Bank deems desirable, setting forth
the balance to the credit of such Participant in his Deferred Benefit Account as
of the last day of the preceding Plan Year.


Article V
Benefits


Section  5.1            Separation from Service.


Upon a Separation from Service, other than for Just Cause, the Bank shall pay to
the Participant a Deferral Benefit equal to the amount of his vested Deferred
Benefit Account commencing on a date determined in accordance with Section 5.3
of the Plan.  Notwithstanding anything in this Plan to the contrary, no benefit
shall be payable to a Participant under this Plan if the Participant terminates
employment under circumstances constituting service Just Cause.


Section  5.2            Form of Benefit Payment.


(a)           Upon a Separation from Service pursuant to Section 5.1, the Bank
shall pay the Participant’s Deferred Benefit Account in the form of (i) a lump
sum or, (ii) an annual payment of a fixed amount which shall amortize the
Deferred Benefit Account balance in equal installments of principal and interest
over a period of not more than fifteen (15) years as designated by the
Participant on his Designation of Form for Payment.  For purposes of determining
the amount of the annual payment, the rate of interest shall be the average of
the Declared Rate credited to the Participant’s Deferred Benefit Account for the
three (3) years preceding the initial payment (or such lesser number of years in
which the Participant participated in the Plan).


(b)           If a Participant wishes to change his payment election, the
Participant may do so by completing a new Designation of Form of Payment,
provided that any such election (i) must be made prior to the Participant’s
Separation from Service, (ii) must be made at least 12 months before the date on
which any benefit payments as of a fixed date or pursuant to a fixed schedule
are scheduled to commence, (iii) shall not take effect until at least 12 months
after the date the election is made and accepted by the Bank, and (iv) for
payments to be made other than upon death or Disability, must provide an
additional deferral period of at least five years from the date such payment
would otherwise have been made (or in the case of any installment payments
treated as a single payment, five years from the date the first amount was
scheduled to be paid).  For purposes of this Plan and paragraph (a) above, all
installment payments under this Plan shall be treated as a single payment.

 
4

--------------------------------------------------------------------------------

 
 

Section  5.3            Commencement of Payments.


(a)           Payments due under Section 5.1 shall commence not later than
thirty (30) days following the date the Participant incurs a Separation from
Service and continue in accordance with the Participant’s election under Section
5.2 of the Plan.


(b)           A Participant may elect on his or her Designation of Form of
Payment to defer the commencement of benefit payments otherwise payable at the
time specified in Section 5.3(a) to a later date but in any event not beyond the
first business day of the January occurring after the year in which the
Participant attains age 70.  Such election must be made prior to a Participant’s
termination of employment in accordance with Section 5.2(a) and (b).


(c)           All installment payments made pursuant to this Section 5.3 shall
be payable annually beginning with a single payment on the date specified in
Section 5.3(a) and continuing each anniversary of such date until fully paid in
accordance with the Participant’s election.


Section  5.4            Specified Employees.


In the event any Participant is a “Specified Employee” (as defined herein) no
payment shall be made to that Participant prior to the first day of the seventh
month following the Participant’s separation from service in excess of the
“permitted amount” under Section 409A of the Code.  For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Bank for the calendar year preceding
the year in which the Participant separated from service, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the
Participant’s separation from service.  The payment of the “permitted amount”
shall be made within thirty (30) days of the separation from service.  Any
payment in excess of the permitted amount shall be made to the Participant on
the first day of the seventh month following the separation from
service.  “Specified Employee” shall be interpreted to comply with Section 409A
of the Code and shall mean a key employee within the meaning of Section 416(i)
of the Code (without regard to paragraph 5 thereof), but an individual shall be
a “Specified Employee” only if the Bank is a publicly-traded institution or the
subsidiary of a publicly-traded holding company.


Article VI
Beneficiary Designation


Section  6.1            Beneficiary Designation.


Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary as well as contingent)
to whom payment under this Plan shall be paid in the event of his death prior to
complete distribution to the Participant of the benefits due him under the
Plan.  Any Participant Beneficiary designation shall be made in a written
instrument filed with the Board of Directors and shall be effective only when
received in writing by the Board of Directors.  Any Beneficiary designation may
be changed by a Participant by the written filing of such change on a form
prescribed by the Board of Directors.  The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.
 

 
5

--------------------------------------------------------------------------------

 

Section  6.2            No Participant Designation.


If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then Participant’s
designated Beneficiary shall be deemed to be the person or persons surviving him
in the first of the following classes in which there is a survivor, share and
share alike:


(a)            The surviving spouse;


(b)            The Participant’s children, except that if any of the children
predecease the Participant but leave issue surviving, then such issue shall take
by right of representation the share their parent would have taken if living; or


(c)            The Participant’s estate.


Section  6.3            Effect of Payment.


The payment to the deemed Beneficiary shall completely discharge Bank’s
obligations under this Plan.
Article VII
Administration and Claim


Section  7.1            Administration.


The administration of the Plan, the exclusive power to interpret it, and the
responsibility for carrying out its provisions are vested in the Board of
Directors.  The Board of Directors shall have the authority to resolve any
question under the Plan.  The determination of the Board of Directors as to the
interpretation of the Plan or any disputed question shall be conclusive and
final to the extent permitted by applicable law.


Section  7.2           Claims Procedures.


(a)            Claims for benefits under the Plan shall be submitted in writing
to the Chairman of the Board of Directors.


(b)            If any claim for benefits is wholly or partially denied, the
claimant shall be given written notice within a reasonable period following the
date on which the claim is filed, which notice shall set forth:


(i)           the specific reason or reasons for the denial;


(ii)          specific reference to pertinent Plan provisions on which the
denial is based;


 
(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



(iv)         an explanation of the Plan’s claim review procedure.

 
6

--------------------------------------------------------------------------------

 
 

If the claim has not been granted and written notice of the denial of the claim
is not furnished in a timely manner following the date on which the claim is
filed, the claim shall be deemed denied for the purpose of proceeding to the
claim review procedure.


(c)           The claimant or his authorized representative shall have 30 days
after receipt of written notification of denial of a claim to request a review
of the denial by making written request to the Chairman of the Board of
Directors, and may review pertinent documents and submit issues and comments in
writing within such 30-day period.


After receipt of the request for review, the Board of Directors shall, in a
timely manner, render and furnish to the claimant a written decision, which
shall include specific reasons for the decision and shall make specific
references to pertinent Plan provisions on which it is based.  The decision by
the Board of Directors shall not be subject to further review.  If a decision on
review is not furnished to a claimant, the claim shall be deemed to have been
denied on review.


(d)           No claimant shall institute any action or proceeding in any state
or federal court of law or equity or before any administrative tribunal or
arbitrator for a claim for benefits under the Plan until the claimant has first
exhausted the provisions set forth in this section.


Article VIII
Amendment and Termination of Plan


Section  8.1            Amendment.


The Board of Directors may at any time amend the Plan in whole or in part,
provided, however, that no amendment shall be effective to decrease or restrict
any Deferred Benefit Account maintained pursuant to any existing award under the
Plan.  Any change in the formula used to determine the Declared Rate shall be
prospective only and shall not become effective until the first day of the
calendar year which follows the adoption of the amendment.


Section  8.2            Termination of Plan.


The Board of Directors may at any time terminate the Plan if, in its judgment,
the tax, accounting, or other effects of the continuance of the Plan, or
potential payments thereunder would not be in the best interests of the Bank,
but such termination shall not affect the accrued benefits of Participants as of
the date of termination and Participants shall continue to vest in awards made
prior to termination based on their service after the date of termination.  Such
awards shall otherwise remain subject to the terms of this Plan.


Article IX
Miscellaneous


Section  9.1            Unsecured General Creditor.


Participants and their Beneficiaries, heirs, successors and assigns shall have
no secured interest or claim in any property or assets of the Bank, nor shall
they be beneficiaries of, or have any rights, claims or interests in any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by the Bank (“Policies”).  Such Policies or other assets of the
Bank shall not be held under any trust for the benefit of Participants, their
Beneficiaries, heirs, successors or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Bank under this Plan.  Any and
all of the Bank’s assets and Policies shall be, and remain, the general,
unpledged, unrestricted assets of the Bank.  The Bank’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Bank to
pay money in the future.  The Bank shall have no obligation under this Plan with
respect to individuals other than that Bank’s employees, directors or
consultants.

 
7

--------------------------------------------------------------------------------

 
Section  9.2            Non-assignability.


Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.


Section  9.3            Not a Contract of Employment.


The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Bank and the Participant, and the Participant
(or his Beneficiary) shall have no rights against the Bank except as may
otherwise be specifically provided herein.  Moreover, nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Bank or to interfere with the right of the Bank to discipline or discharge him
at any time.


Section  9.4            Terms.


Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.


Section  9.5            Captions.


The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


Section  9.6            Governing Law.


The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Maryland, unless preempted by federal law.


Section  9.7            Validity.


In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.


Section  9.8            Notice.


Any notice or filing required or permitted to be given to the Bank under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to the Secretary of the Board of Directors.  Such notice
shall be deemed given as of the date of delivery or, if delivery is made by mail
as of three (3) days following the date shown on the postmark or on the receipt
for registration or certification.

 
8

--------------------------------------------------------------------------------

 


Section  9.9            Successors.


The provisions of this Plan shall bind and inure to the benefit of the Bank and
its successors and assigns.  The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Bank and successors of any such corporation or other
business entity.


Section  9.10          Effective Date.


The effective date of the Plan is January 1, 2008.
 

 
9

--------------------------------------------------------------------------------

 
